PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BEREZINA, et al 
Application No. 15/541,186
Filed:  Jun 30, 2017
For: CHITIN, HYDROLYSATE AND METHOD FOR THE PRODUCTION OF ONE OR MORE DESIRED PRODUCTS FROM INSECTS BY MEANS OF ENZYMATIC HYDROLYSIS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 13, 2022, to revive the above-identified application.

The petition is GRANTED.

The two-month period for filing an appeal brief under 37 CFR 41.3, runs from the date of this decision.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed August 19, 2021, which set a shortened statutory period for reply of three (3) months. A three (3) month extension of time pursuant to the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the date of abandonment of this application is February 23, 2022.  A Notice of Abandonment was mailed March 28, 2022.   

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2);
(2) the petition fee of $1050; and 
(3) a statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272- 6735. All other inquiries should be directed to the Technology Center at (571) 272-1600. 

This application is being referred to Technology Center AU 1651 to await the filing of an appeal brief or for such other appropriate reply as may be submitted to continue prosecution of the application.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET